      Case 1:16-cv-09517-LAK-KHP Document 309 Filed 05/29/20 Page 1 of 2




                                                                   COLIN D. RAMSEY, PARTNER
                                                                   (716) 847-9103
                                                                   cramsey@underbergkessler.com




                                        May 29, 2020

VIA ECF

Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
               Civ. Action No.: 16-cv-09517-LAK-KHP

Dear Magistrate Parker:

        I write in response to Mr. Brook’s May 28, 2020 letter requesting a conference to “obtain
a status update on [Wendy Eber’s] efforts to become appointed as the Executrix of Lester Eber’s
estate.” As set forth below, no conference is necessary, and Mr. Brook has once again burdened
the Court with an unnecessary and misdirected request.

        As the Court is aware, in my May 15, 2020 letter – reviewed and contributed to by Mr.
Brook – I advised that Wendy Eber was the proposed Executor under Lester Eber’s Will, and
had hired Nixon Peabody LLP to handle the probate. I further advised that Ms. Eber intended to
move forward with her appointment by the Surrogate’s Court as promptly as reasonably
practicable.
      Case 1:16-cv-09517-LAK-KHP Document 309 Filed 05/29/20 Page 2 of 2


Hon. Katharine H. Parker
May 29, 2020
Page 2




       Subsequent to the May 15, 2020 letter, on May 20, 2020, Mr. Brook requested a copy of
Lester Eber’s Will, as well as an update on the status of filing the Petition in Surrogate’s Court. I
provided a copy of the Will to Mr. Brook on May 22, 2020.

        My office then had communications earlier this week with Stephanie Seiffert, Esq. – the
attorney handling the matter at Nixon Peabody – regarding the status of finalizing and filing the
Petition. Ms. Seiffert advised that she was still working on the Petition, and hoped to have it
ready soon.

        I did not “refuse” to provide this information to Mr. Brook. Rather, I did not have a firm
filing date at that time, and wanted to afford Ms. Seiffert the ability to continue working on the
Petition without the barrage of emails and phone calls that Mr. Brook would have undoubtedly
unleashed once Ms. Seiffert was identified.

        Yesterday, after receiving an update from Ms. Seiffert, I was in the process of drafting
an email to Mr. Brook to provide the requested information, when he prematurely filed his letter
with the Court.

        Ms. Seiffert advises that her goal is to file the Petition today. In the event it is not filed
today, it will be filed early next week. So, despite Mr. Brook’s protestations, there is no
conspiracy to delay filing the Petition.

        Mr. Brook’s request to the Court was unnecessary, and now it is moot.



                                           Respectfully submitted,

                                           s/Colin D. Ramsey

                                           Colin D. Ramsey
